Citation Nr: 1816317	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-31 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include diverticulitis and duodenal ulcer, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision by the RO.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013.

In October 2015, the Board adjudicated, and denied, the Veteran's claim for service connection for a gastrointestinal disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.

In August 2017, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a December 2017 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA  (Legacy Content Manager) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran's service treatment records (STR) indicate that he sought treatment in June 1970 for stomach pain, which lasted two weeks.  His STRs show that this episode was deemed due to functional bowel disease.  The Veteran was seen two additional times in service for stomach complaints and hiatal hernia symptoms were noted.  

In June 1997, the Veteran was treated for lower gastrointestinal bleeding and diverticulitis.  Since June 1997, the Veteran has sought medical care numerous times as a result of lower gastrointestinal bleeding, diverticulitis and duodenal ulcer.

Pursuant to the Board's August 2017 remand, the AOJ arranged for the Veteran to undergo a VA examination to obtain medical opinion addressing the etiology of the Veteran's claimed gastrointestinal disorder.  In the October 2017 report, the VA physician opined that it is less likely than not that the Veteran's gastrointestinal disorder was incurred in or caused by service.  As rationale, the VA physician explained that although the Veteran was seen with complaints of stomach pain while in service, the Veteran's stomach condition was related to constipation.  

However, following the VA examination, in January 2018, the Veteran submitted medical literature that essentially reflects information in conflict with h the VA physician's findings.  For example, one article discussed that the causes of diverticulosis are unknown but symptoms may include mild cramps, bloating, and constipation.  Although not medical literature, the Veteran also provided a discussion that indicated that the link between diverticulosis and constipation is unclear and that one can often cause the other to occur as well, regardless of the order that diverticulosis or constipation occurred in.  The medical literature also indicates that hiatal hernias-which  the Veteran was noted to have symptoms of during service-are  frequently found along with diverticulosis.   The Board finds that such medical literature includes relevant information that should be considered by a physician. in formulating a well-informed etiology opinion.  

Accordingly, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinions.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ  should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence, to include VA treatment records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012);  38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action::

1.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159 as regards to obtaining records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain to obtain from an appropriate physician an opinion addressing the etiology of the Veteran's claim  gastrointestinal disability(ies, based on claims file review (if possible).  

Only arrange for the Veteran to undergo a VA examination, by an appropriate physician, if one is deemed necessary in the  judgment of the designated physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to each diagnosed gastrointestinal disability-to include diverticulosis and duodenal ulcer-present at any point pertinent to the current claim on appeal (even if now asymptomatic or The physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the disability  had its onset during service oris otherwise medically-related to service, to particularly include the in-service complaints of stomach pain and/or diagnosis of hiatal hernia. 

In addressing the above, the physician  must consider and discuss all medical and other objective evidence, to particularly include the Veteran's STRs and the medical articles submitted by the Veteran in January 2018.  

The physician must also consider and discuss all lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-state rationale for the conclusions reached must be provided. 

5. To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6. After completing the requested actions, and any additional development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them  an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

